Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed August 15, 2022, wherein claims 1 and 7 were amended and claims 4-6 were canceled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 8 recites a sensor and a magnet, both of which lack proper antecedent support, in that each has been previously recited in claim 1.  For purpose of this Office action and in the interest of compact prosecution, the matching elements of claim 8 will be interpreted as the same as those in claim 1 (not new and distinct elements).  Appropriate action is necessary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 2,711,111), and in view of Chen, et al. (US 2014/0182420, “Chen”).  

Regarding claim 1, Brame (Fig 1, below) discloses a powered ratchet tool comprising: 
a housing 12 (Fig 1, below, 2:40-50); 
an output member 21 (Fig 1, 2:64-3:35) having an inner opening, an outer toothed surface 31, and an output member aperture (at 22) extending through the outer toothed surface to the inner opening; 
a drive mechanism 34 for driving the output member, the drive mechanism including a yoke 34 in which the output member is arranged, the yoke having a yoke aperture (slot 37, Figs 1-2, 3:30-70); 
a first pawl 32 (upper pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member (via spring 35); and 
a second pawl 32 (lower pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member (via spring 35); 
wherein when the output member is in a home position, the first pawl and the second pawl are engaged with the toothed surface of the output member and the output member aperture is aligned with the yoke aperture (Fig 1).


    PNG
    media_image1.png
    258
    448
    media_image1.png
    Greyscale

However, Brame does not explicitly disclose: 
a first actuator configured to activate the drive mechanism when the first actuator is actuated; 
a controller configured to activate and deactivate the drive mechanism, wherein upon actuation and release of the first actuator, if the output member is not in the home position, the controller is configured to activate the drive mechanism until the output member has been driven to the home position; and 
a sensor and a magnet, the magnet being coupled to the output member, wherein the sensor is configured to detect the magnet when the output member is in the home position, such that in response to the sensor detecting the magnet and release of the first actuator, the drive mechanism is deactivated by the controller; 
wherein the magnet is positioned on the output member and the sensor is positioned on the housing adjacent the output member.  
With regard to the first actuator, Chen is also concerned with a power ratchet tool in which an open-ended output member is driven by an eccentric member, and Chen teaches providing a main switch 191 to activate the drive motor and drive mechanism [0054, 57-58].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the main switch (first actuator) taught by Chen to allow a user to turn the drive motor on and off, as needed, and as is known in the art.
With regard to the controller, the magnet, and the sensor, Chen additionally teaches providing a restoring assembly 20 that has a controller (control circuit board 23) to activate the drive mechanism until the aperture of the drive mechanism is driven to an aligned, or home, position, relative to the tool housing, the restoring assembly 20 further comprising a magnet being coupled to and positioned on the output member (Chen, [0055], “[t]he identifying portion [magnet] is arranged at the corresponding position of the opening gear 18 [output member] or the reversing mechanism 15”) and sensor 22 to identify when the drive mechanism is in the home position [0055-58].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the controller, magnet and sensor, taught by Chen, to identify when the drive mechanism aperture was aligned with the housing aperture and stop rotation of the drive mechanism, so that the tool could be removed from or installed on a fastener.  Without this feature, a user would be required to repeatedly actuate the tool until the apertures aligned to remove the tool from a plumbing pipe and fattener, for example.  With respect to the positioning of the sensor, Chen teaches sensor 22 is positioned on the interior of the housing 11, connected via the restoring assembly 20 (Figs 2 and 9), which is connected to the tool housing 11. 


Regarding claims 2-3, Brame, as modified, discloses the limitations of claim 1, as described above, and further discloses that the output member is capable of a second position, in which the second pawl is engaged with the output member teeth and the first pawl is aligned with the output member aperture, such that the first pawl does not engage the teeth, and a third position, which is a reverse of the second position (output member 21 is rotatably mounted in the housing and rotates as urged by the pawls, either together or individually, as the aperture or gap 22 passes over each respective pawl, Fig 1, 2:64-3:45).   

Regarding claims 7-8, Brame as modified, discloses the limitations of claim 1, including a sensor and magnet, as described above, configured to detect the home position, but does not explicitly disclose a second actuator, and wherein upon actuation and release of the first actuator, if the output member is not in the home position, the second actuator is actuatable to activate the drive mechanism until the output member has been driven to the home position.  
Chen additionally teaches providing in the restoring assembly 20 a second actuator (restoring switch 24, Fig 9, [0055-58]) to activate the drive mechanism until the aperture of the drive mechanism is driven to an aligned, or home, position, relative to the tool housing, the restoring assembly 20 further comprising the magnet and sensor to identify when the drive mechanism is in the home position [0055-58], as described above.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the second actuator, as taught by Chen, to signal the restoring assembly 20 to cause the drive mechanism aperture to align with the housing aperture and stop rotation of the drive mechanism, so that the tool could be removed from or installed on a fastener.  Without this feature, a user would be required to repeatedly actuate the tool until the apertures aligned to remove the tool from a plumbing pipe and fattener, for example.

Regarding claim 9, Brame, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the drive mechanism includes a motor (5:28-32) and a transmission driven by the motor (understanding the coupling between the motor and shaft 43 would define a transmission) and terminating in a crankshaft 43 having a drive bushing 46 arranged eccentrically on an end of the crankshaft, wherein the drive bushing is arranged in a recess of the yoke (via cam 42, Fig 1), such that in response to the motor driving the transmission, the crankshaft rotates and the drive bushing pivots the yoke in a reciprocating manner relative to the housing to drive the output member (Figs 1-3, 3:68-4:30).

Regarding claims 10 and 12, Brame, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the inner opening of the output member has a first end section with a first size and a first shape and a second end section with a second size and a second shape, and that the first shape is the same as the second shape and the first size is the same as the second size (upper [first] and lower [second] ends of inner surface 23 of ratchet member 21 define a uniform size and shape, Fig 2, 2:63-3:8).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brame, in view of Chen, as applied to claim 10, and further in view of Chu (US 2020/01122304, “Chu”). 

Regarding claim 11, Brame, as modified, discloses the limitations of claim 10, as described above, disclosing wherein the first shape is the same as the second shape, but Brame, as modified, does not explicitly disclose that the first size is different from the second size. Chu is also concerned with a socket or output member to engage fasteners, and teaches providing two similarly shaped polygonal portions 212, 213 on either end of the socket, where the two end portions define different diameters, so that the socket can engage two different fasteners (Fig 2, [0021]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame, as modified, by incorporating the differently sized end portions of Chu to allow a user to engage fasteners of two different sizes with one device (i.e. not having to change sockets), which would increase utility of the tool. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brame, in view of Chen, as applied to claim 10, and further in view of Colvin (US 5,626,062, “Colvin”). 

Regarding claim 13, Brame, as modified, discloses the limitations of claim 10, as described above, but does not explicitly disclose wherein the first shape is the different from the second shape. Colvin is also concerned with a socket or output member to engage fasteners, and teaches providing two differently shaped end portions on either end of the socket, where a circular upper end allows a threaded shaft to pass through and a hexagonal lower end allows engagement to a hexagonal nut (Figs 3-4, 6:1-15).   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame, as modified, by incorporating the differently shaped end portions of Colvin to allow a user to engage a fastener that is disposed on a long shaft (such as all-thread), allowing the nut to be rotated down a length of the shaft as the shaft passed thought the upper aperture, which would increase utility of the tool. 


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 2,711,111), and further in view of Martucci (US 9,079,296, “Martucci”), as evidenced by Anderson (US 4,993,288) and Juhasz (US 3,602,071, “Juhasz”).  

Regarding claim 14, Brame discloses powered ratchet tool (Fig 1, above) comprising: 
a housing 12 (Fig 1, above, 2:40-50); 
an output member 21 (Fig 1, 2:64-3:35) having an inner opening defining a longitudinal axis (out of the page in Fig 1), an outer toothed surface 31, and an output member aperture (at 22) extending through the outer toothed surface to the inner opening; 
a drive mechanism 34 for driving the output member, the drive mechanism including a crank shaft 43 defining a crank axis and a yoke 34 in which the output member is arranged, the yoke having a yoke aperture (slot 37, Figs 1-2, 3:30-70), 
a first pawl 32 (upper pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member; and 
a second pawl 32 (lower pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member; 
wherein when the output member is in a home position, the first pawl and the second pawl are engaged with the toothed surface of the output member and the output member aperture is aligned with the yoke aperture (Fig 1, above).
However, Brame does not disclose that the crank axis is parallel to the longitudinal axis (the crank axis of Brame is at a right angle to the longitudinal axis of the output member inner opening).  Martucci is also concerned with an open-ended fastener driving tool, in which an output member within a head housing is driven to rotate by axial rotation of a driveshaft within a handle, similar to Brame (see Fig 7, below).  Additionally, Martucci teaches providing a pivot at a proximal end of the head to allow the head to pivot at axis 106 relative to the handle and driveshaft (see Figs 1 and 3, below, 2:34-50; 4:41-45), changing an angle of the crank axis relative to the longitudinal axis of the driveshaft. The mechanical connection between the driveshaft and output member is maintained as the head pivots relative to the handle, allowing a user to engage and drive a fastener at a variety of angles.  
        
    PNG
    media_image2.png
    457
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    414
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    332
    296
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the pivoting head, as taught by Martucci, to allow a user to work on fasteners at a variety of angles, making it easier to use the tool in tight or obstructed spaces. A skilled artisan would understand the eccentric drive mechanism would function equally well with the head disposed at an angle to the driveshaft and handle; that is, the eccentric motion would similarly drive the yoke and output member when the head is at the tilted angle (as seen in Anderson, Figs 1-2, showing an eccentrically driven ratchet with a pivoting head).   
Martucci does not specify the range of motion of the head (Fig 3, above), teaching instead “the size and shape of the ratchet opening 170 in the socket housing 101 will dictate the range in rotation” (4:62-5:5).  A skilled artisan would have found it obvious to configure the range of motion of the head to best suit an intended application or work environment, including configuration in which the head rotated 90 degrees (when the crank axis would be parallel to the longitudinal axis), such a right angle as evidenced by Juhasz, (see Figs 1-2, below, Juhasz also teaching an open-ended power driving tool), particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)
                              
    PNG
    media_image5.png
    795
    670
    media_image5.png
    Greyscale



Regarding claims 15-18, Brame, as modified, discloses the limitations of claim 14, as described above, and further discloses the limitations of claim 15, as described above in the rejections of claims 1-3, 9-10, and 12, and further discloses the yoke includes two arms about the bushing (cam 42), that the arms are parallel (at the midpoint of the bushing), and the functional relationship required by claim 18 (3:62-4:50).  

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brame, Martucci, Anderson, and Juhasz, as applied to claim 14, and further in view of Chen, et al. (US 2014/0182420, “Chen”).  
Regarding claims 19-23, Brame, as modified above, discloses the limitations of claim 14, as described above, and as further modified by Chen, as described in the rejections of claims 1-3, 7 and 8 above, discloses the limitations of claims 19-23. 


Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive, as described below.
With regard to claim 1 and the location of the magnet, Applicant argues 
the alleged magnet (i.e., identifying portion) is not positioned on an output member and the sensor 22 is not positioned on a housing adjacent the output member. Rather, the identifying portion is arranged on a corresponding position on the ratchet 153 (Remarks, page 11, para 1).

Examiner respectfully disagrees, indicating that Chen teaches providing the magnet (identification portion) on the opening gear 18 [0055], which is corresponds the to the claimed output member, as described above.  Applicant’s identification of the magnet being disposed on the ratchet 135 describes another embodiment (shown in Figure 9), not cited by Examiner.  

	With regard to claim 14, Applicant asserts that “the prior art fails to teach or suggest a crank axis parallel to a longitudinal axis with a two-pawl configuration” (Remarks, page 12, lines 1-2).  Examiner respectfully disagrees.  Applicant argues that “Martucci is heavily reliant on the interaction between the worm gear 105 and the rotating socket 103”, and that “the worm gear 105 of Martucci is necessary to keep the mechanical connection to the output member,” Remarks, page 14, para 2.   Examiner indicates that Martucci was used to teach providing a pivoting head, to allow a user to work on fasteners at a variety of angles (as described above), and was not a bodily incorporation of the structure of Martucci (such as the worm gear).  As cited above, Anderson shows a similar eccentrically driven ratchet that also has a pivotable head with pawls (not using a worm gear).  As to modifying the device to define the recited parallel axes (transferring output at a right angle), Martucci teaches that the particular range of rotation motion of the pivotable head is dictated by the head structure.  As described above, Examiner finds that one of ordinary skill would have found it obvious to configure the range of motion of the head to best suit an intended application or work environment, including configuration in which the head rotated 90 degrees, a configuration that is taught by Juhasz to be useful.  As to how the eccentric motion would be able to drive a head of the modified device, Anderson demonstrates such structure that achieves driving a head rotated at an angle.  A skilled artisan would find it obvious to configure the associated structure to also drive heads rotated at a right angle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723